Hallam, J.
(dissenting in part).
I concur in the reversal but I think that there should accompany it a direction, for judgment for the defendant notwithstanding the verdict for the plaintiff, and, insofar as this relief is denied the defendant, I dissent.
The Bankrupt Act requires the courts of bankruptcy to designate banking institutions as depositories for the money of bankrupt estates. Section 61 (30 St. 562). Trustees are required to deposit all moneys received by them in a designated depository and to disburse only by check or draft thereon. Section 47 (3-4). Referees are required to declare dividends and deliver to trustees dividend sheets showing the dividends declared and to whom payable. Section 39 (1). The term “creditor” may include his duly authorized agent or attorney. Section 1 (9). The *16Supreme Court is directed to prescribe all necessary rules and forms and orders as to procedure. Section 30. Rule 29, referred to in the opinion, provides among other things that no moneys deposited as required by the act shall be withdrawn except by check or warrant signed by the clerk or by the trustee and countersigned by the judge or referee.
The powers of attorney, referred to in the opinion, constituted those designated as attorneys, quoting from the paper book, “our true and lawful attorneys, for us, in our name and place to attend and vote ¿t any and all meetings of creditors, in bankruptcy or otherwise, for the purpose of electing a trustee or for any other purpose; to attend and act at all sittings of court; to accept in writing any proposition of compromise submitted; to receive payment of dividends or moneys due under compositions and receipt therefor; and generally to, do and perform all and every act and thing whatsoever requisite and necessary to be done in the premises, with as full powers as the undersigned would have if in each case present. Full power of substitution is hereby granted and any and all other like authority heretofore given is hereby revoked. The referee is hereby directed to send to you all necessary notices.” This corresponds in a general way to official form No. 20, though it differs in phraseology.
In J. B. Orcutt Co. v. Green, 204 U. S. 94, 27 Sup. Ct. 195, 51 L. ed. 390, the court referred to a bankruptcy rule there under consideration as “an amplification of the law with respect to procedure.” It has been said of the rules that they have the force and effect of law. In re Gerber, 186 Fed. 693, 108 C. C. A. 511; Sabin v. Blake-McFall Co. 223 Fed. 501, 139 C. C. A. 49. It is not claimed that a rule makes a contract for the parties to the proceeding, but it may aid the construction of the power of attorney. It does not seem to- me that rule 29 is of great aid in construing the power. The statute prescribes about all that the rule contains of materiality here. If it is worth the while the court should take judicial notice of the rule as well as of the general nature and course of a proceeding in bankruptcy. Judicial notice is taken of the rules and decisions of the land department, and of other rules and regulations of the department of the interior, and of rules and regulations of the treasury department. Whitney v. Spratt, 25 Wash. 62, 64 Pac. 919, 87 Am. St. 738; Peters v. U. S. 2 Okl. 116, 33 Pac. 1031; Caha v. U. S. 152 U. S. 211, 14 Sup. Ct. 513, 38 L. ed. 415; Carr v. First Nat. Bank, 35 Ind. App. *17216, 73 N. E. 947, 111 Am. St. 159; U. S. v. Williams, 6 Mont. 379, 12 Pac. 851; Low v. Hanson, 72 Me. 104; Johnson v. Lincoln County, 50 Mont. 253, 146 Pac. 471; Hastings v. Herold, 184 Fed. 759. The rules of the Supreme Court, relative to the administration of bankruptcy matters, so far as useful in construing a power of attorney made and used in a bankruptcy proceeding,‘should be noticed without proof.
But rule 29 aside, the act definitely requires that moneys be deposited with a depository and that they be withdrawn only on check or draft, and that the referee furnish the trustee dividend sheets showing to what creditors dividends are to be paid, and it clearly contemplates that the creditor may be represented by an attorney in fact. We judicially know enough of the bankruptcy proceeding so that it should not be necessary to produce evidence that the creditor quite commonly is represented by an attorney in fact who votes upon the election of a trustee, accepts a proposed composition, acts for the creditor throughout the proceeding, and receives payments and dividends. It seems to me that an attorney in fact, clothed with authority so complete as that given by the power quoted, with express authority to receive payment of dividends and generally to do whatever the creditor might do if personally present, is authorized to indorse dividend checks made payable to his principal. The power of attorney is for construction by the court. The case is sent back for a new trial that the power may be construed with such aid as rule 29 gives, after it is proved, and which cannot by any possibility be proved to be different from what we now know it to be, and with the further aid which comes from proof of an alleged custom that the trustee take no other receipt than the indorsement on the checks — a fact which does not seem particularly helpful in the construction of the power. My view is that upon the record the verdict as a matter of law should be for the defendant and that the litigation should be ended by a direction to that effect.
Dibell, J.
I concur in the above.